Citation Nr: 0029129	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based upon a 
higher level of aid and attendance allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


REMAND


The veteran had active duty from July 1970 to July 1971.

Review of the record reveals that the appellant, at his 
hearing before a Hearing Officer in June 1999, indicated that 
he desired a hearing before a Veterans Law Judge either on 
Travel Board or via the video-conferencing system.  
Additional documentation within the record, specifically a 
"Flash" notice, indicates that this case was designated as 
a "Travel Board Case" and was assigned a number, "REQ 
#1053."  However, there is no additional documentation 
within the record to confirm that either a hearing was held, 
the appellant failed to report for a scheduled hearing or 
that the appellant withdrew his request.  Subsequent 
correspondence from the appellant and his representative 
reflect that the appellant does, in fact, desire a hearing 
before a Veterans Law Judge.  

In view of these circumstances, this case will be returned to 
the RO to allow for a hearing to be scheduled.  If the 
appellant reports for the hearing, the decision of May 17th, 
2000 will be vacated and a new decision will be entered by 
the Veterans Law Judge who conducts the hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the appellant for 
a video-conference hearing or a hearing 
before a traveling Veterans Law Judge.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


